
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.12.3


FOURTH AMENDMENT TO THE JANUS 401(K), PROFIT SHARING
AND EMPLOYEE STOCK OWNERSHIP PLAN


        The Janus 401(k), Profit Sharing and Employee Stock Ownership Plan, as
amended and restated effective January 1, 2009 (the "Plan"), is hereby amended
as follows:

1.Effective as of July 1, 2011, Section 4.2(a) of the Plan is hereby amended in
its entirety to read as follows:

        (a)   Each Participant may elect to defer from 1% to 75% of Compensation
which would have been received in the Plan Year, but for the deferral election.
A deferral election (or modification of an earlier election) may not be made
with respect to Compensation which is currently available on or before the date
the Participant executed such election. For purposes of this Section,
Compensation shall be determined on a payroll period basis prior to any
reductions made pursuant to Code Sections 125, 132(f)(4), 402(e)(3),
402(h)(1)(B), 403(b), 414(v) or 457(b), and Employee contributions described in
Code Section 414(h)(2) that are treated as Employer contributions.

        Each Participant may elect to have two Payroll Withholding Agreements:
(i) the regular Payroll Withholding Agreement, which will apply to base
compensation and overtime compensation; and (ii) the bonus Payroll Withholding
Agreement, which will apply to all compensation other than base compensation and
overtime compensation (by way of illustration and not as a limitation, bonus
compensation, incentive compensation and performance compensation). Such
contributions will be designated as a whole percentage of Compensation.

        A Participant must irrevocably designate an Employee Elective Deferral
Contribution (which includes any Catch-up contributions) as either a Pre-tax
Elective Deferral or a Roth Elective Deferral at the time of the payroll
withholding election. In the event a Participant fails to designate an Employee
Elective Deferral Contribution as either a Pre-tax Elective Deferral or a Roth
Elective Deferral, the Elective Deferral Contribution will be deemed to be a
Pre-tax Elective Deferral.

        For purposes of this Section, the annual dollar limitation of Code
Section 401(a)(17) ($200,000 as adjusted) shall not apply except that the
Administrator may elect to apply such limit as part of the deferral election
procedures.

        Roth Elective Deferrals. Effective January 1, 2007, a Participant may
elect to have all or a portion of the Participant's Elective Deferrals to be
considered Roth Elective Deferrals when contributed to the Plan. These Roth
Elective Deferrals are includible in the Participant's gross income at the time
deferred and must be irrevocably designated as Roth Elective Deferrals by the
Participant in the Deferral Election Agreement.

        Notwithstanding the above, effective January 1, 2002, each Catch-Up
Eligible Participant shall be eligible to make Catch-Up Contributions from his
or her Compensation during the Plan Year in accordance with, and subject to the
limitations of, Code Section 414(v). Such Catch-Up Contributions shall not be
taken into account for purposes of Code Sections 402(g) and 415(c). Catch-Up
Contributions may be a percentage of base and overtime compensation for each
payroll period not to exceed the applicable dollar limit under Code
Section 414(v), pursuant to procedures established by the Administrator. The
Plan shall not be treated as failing to satisfy the provisions of the Plan
implementing the requirements of Code Section 401(k)(3), 416 or 410(b), as
applicable, by reason of the making of such Catch-Up Contributions.

        The amount by which Compensation is reduced shall be that Participant's
Deferred Compensation and be treated as an Employer Elective Contribution and
allocated to that Participant's Elective Account.

2.Effective as of the date hereof, Section 4.12(c) hereby is clarified to
replace the reference therein to $5,000 with a reference instead to $1,000.

--------------------------------------------------------------------------------



3.Effective as of the date hereof, Section 7.11 hereby is clarified by adding to
the end thereof a new Section 7.11(e) to read as follows:

        (e)   Upon making a hardship withdrawal, a Participant shall be
suspended from making any Deferred Compensation contributions to the Plan (or
any contribution to any other qualified or nonqualified deferred compensation or
stock option or stock purchase plan maintained by the Employer or an Affiliated
Employer) for a period of six months from the date the hardship withdrawal
payment is made.

*******************

        IN WITNESS WHEREOF, Janus Capital Group Inc. has executed this Amendment
as of this 21st day of June, 2011.

    Janus Capital Group Inc.
 
 
/s/ Gregory A. Frost


--------------------------------------------------------------------------------

Gregory A. Frost
Executive Vice President
Chief Financial Officer and Treasurer
ATTEST:
 
 
/s/ Sue J. Armstrong


--------------------------------------------------------------------------------


 
 

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.12.3



FOURTH AMENDMENT TO THE JANUS 401(K), PROFIT SHARING AND EMPLOYEE STOCK
OWNERSHIP PLAN
